UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8437


KELVIN GOULD,

                  Plaintiff - Appellant,

             v.

NEWPORT NEWS CIRCUIT COURT; OFFICE OF THE PUBLIC DEFENDER
FOR THE CITY OF NEWPORT NEWS, VIRGINIA; ALEXANDER LEVY;
BRIAN KEELEY; OLDRIC J. LABELL, JR.; ROBERT N. PRITCHARD;
ALEXANDRIA CHUN; AARON M. THORNTON, Detective, Newport News
Police Department; AUNDRIA D. FOSTER, Circuit Court Judge;
ARTISHA K. TODD, Assistant District Attorney; REYNOLD W.
JORDAN, JR., Social Worker; LINDA FAIRCLOTH, Social Worker;
EDWARD W. WEBB, Public Defender; PETER S. ECONOMOU, Chief
Deputy Public Defender; DAVID B. OLSON, VSB No. 03662, Law
Offices; JEFFREY C. ROUNTREE, Attorney at Law,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00465-JBF-FBS)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Gould, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin     Gould    appeals        the    district    court’s      order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Gould v. Newport News Circuit Ct., No.

2:08-cv-00465-JBF-FBS (E.D. Va. Nov. 5, 2008).                  We dispense with

oral   argument     because    the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2